        Case 1:19-cv-00053-CWD Document 20 Filed 05/08/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 CHADLEN DeWAYNE SMITH,
                                                 Case No. 1:19-cv-00053-CWD
                      Plaintiff,
                                                 ORDER
 v.

 LORI RAWSON, MATT KEELER,
 REBECCA SHRUM, JEFF
 SCHRAEDER, JUDY MESICK,
 THOMAS KNOFF and DYLAN
 HOBSON,

                      Defendants.



       The Court has before it Plaintiff’s Motion for Sanctions and Motion for Hearing,

filed on March 11, 2020, seeking an order compelling Defendants to produce documents

as well as requesting monetary sanctions for Defendant’s non-compliance with the

Court’s order regarding the same. (Dkt. 13.) The motion is ripe for review, and the issues

presented are adequately set forth in the parties’ written briefs. The matter will therefore

be decided on the record before the Court without a hearing. D. Idaho L. Rule

7.1(d)(1)(B).




ORDER - 1
         Case 1:19-cv-00053-CWD Document 20 Filed 05/08/20 Page 2 of 3




       In its Initial Review Order, the Court required the parties to produce all

information and records relevant to identified threshold issues within thirty days after

service of process or written acceptance of service. (Dkt. 6.) Defendants waived service

on January 30, 2020, and therefore were required to produce documents on or before

March 2, 2020. 1 Defendants produced documents and served initial disclosures on March

30, 2020, corresponding with the timely filing of their answer to the complaint. (Dkt. 16.)

       Under Federal Rule of Civil Procedure 4's waiver of service of summons process,

Defendants had 60 days to file an answer. In retrospect, the Court should have set the

deadline for discovery to correspond with the deadline for the answer. The Court agrees

with Defendants that Plaintiff suffered no harm from receiving the discovery on March

30, rather than on March 2, and, therefore, the motion will be denied.

       Any motions for dismissal or summary judgment regarding threshold issues must

be filed no later than 60 days after entry of this order, with responses due 30 days after

receipt of the motion, and replies, if any, due within 14 days after responses. Should

Defendants decide not to file a motion for dismissal or summary judgment on threshold

issues, the parties may engage in discovery on the merits of the claims for a period of 120

days after entry of this order. Amendment of the pleadings shall be due within 150 days

after entry of this order, and dispositive motions shall be due within 180 days after entry

of this order.




1
 Thirty days from January 30, 2020, fell on Saturday, February 29, 2020. Therefore, Defendants
had until Monday, March 2, 2020, to produce documents.
ORDER - 2
      Case 1:19-cv-00053-CWD Document 20 Filed 05/08/20 Page 3 of 3




                                       ORDER

     NOW THEREFORE IT IS HEREBY ORDERED:

     1)     Plaintiff’s Motion for Sanctions and Motion for Hearing (Dkt. 13) is

            DENIED.

     2)     Any motions for dismissal or summary judgment regarding threshold issues

            must be filed no later than 60 days after entry of this Order, with responses

            due 30 days after receipt of the motion, and replies, if any, due within 14

            days after responses.

     3)     If Defendants decide not to file a motion for dismissal or summary

            judgment on threshold issues, the parties may engage in discovery on the

            merits of the claims for a period of 120 days after entry of this Order.

     4)     Amendment of the pleadings shall be due within 150 days after entry of this

            Order.

     5)     Dispositive motions shall be due within 180 days after entry of this Order.

     6)     The Clerk is directed to mail a copy of this Order to Plaintiff at his address

            of record.


                                                DATED: May 8, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




ORDER - 3
